El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Se solicita la desestimación del recurso interpuesto, I,, porque el escrito de apelación no se entregó en tiempo j forma al secretario, y 2, porque no se notificó en .tiempo a la parte contraria. ... . .
Ambas partes están conformes en los hechos relativos al primer motivo. La sentencia apelada se dictó el 10 de jin nio de 1924 y se notificó el 11 del propio mes. El término para apelar vencía, pues, el 11 de julio. A las diez de la *891noche de dicho once de julio, encontrándose el secretario dé-la corte qne dictó la sentencia en sn residencia privada, uno de los abogados de la parte apelante le entregó el escrito de apelación. A la mañana siguiente el secretario llevó el escrito a la corte.
La parte apelada sostiene qne si bien el escrito se en-tregó al secretario el once de jnlio, no habiéndose verificado^ la entrega en sn oficina, no snrte efecto legal. Cita en apoyo de sn contención varios casos resueltos por los tribu-nales, entre ellos dos por la Corte Suprema de California.
Los hechos en el primero de los casos de California cita--dos, son similares .a los de éste que consideramos. Se re-sumen así:
La oficina del Secretario de la Corte del Condado de Santa Clara se abre a las 9 de la mañana y se cierra a las 5 de la tarde. Después de las 5 de la tarde el abogado del apelante fué a la oficina del Secretario de dicha corte para radicar la fianza en apelación. Este era el último día que-la ley le concedía a ese efecto. Encontrando la oficina ce-! rrada fué al Club Social de la ciudad de San José donde en-contró a uno de los sub-secretarios. Le explicó las circuns-tancias, el sub-secretario recibió la fianza, la endosó corno-radicada en ese día y en esa fecha. A las 9:30 de la ma-ñana siguiente el abogado del apelado visitó la oficina del Secretario y no encontró constancias de haber sido radicada la necesaria fianza. Después el sub-secretario a quien se .le había entregado la fianza llegó a la oficina, entregó la fianza a otro sub-secretario quien la guardó en el correspondiente-sitio-y la radicó.
Y la corte dijo:
‘'Sin que sea de influencia la variada fraseología de los diferen-tes estatutos,, para la ley un documento cuya radicación ha de. sur-tir los efectos de un aviso, o afectar- derechos privados, queda radi-cado sólo cuando es depositado en manos del funcionario adecuadoen su oficina para dicho fin especial. No queremos decir con esto-que no haya muchos actos que un funcionario - ministerial pueda *892hacer fuera de las cuatro paredes de su oficina. Ni tampoco quere-mos que se nos entienda diciendo, como ya se ha dicho, que cuando una radicación u oferta de radicación adecuada ha sido hecha por una parte, ésta sufrirá por la negligencia del funcionario en el ■cumplimiento de su deber. Pero una oferta adecuada significa algo más que una mera presentación al funcionario. Significa una pre-sentación a él en el lugar adecuado y dentro del término adecuado. ■Cuando esto se ha hecho, nada más se requiere de la parte, y ésta no sufrirá en ninguno de sus derechos por la omisión del funciona-rio, a su vez, de cumplir con su deber. Como se dijo en el caso de Tregambo v. Comanche etc. Mining Co., 57 Cal. 501: ‘La radica-ción de un documento consiste en su presentación en la oficina adecuada, dejándolo allí, depositado con los documentos de dicha ■oficina.’ ” Hoyt v. Stark, 134 Cal. 180, (66 Pac. 223, 86 Am. St. Rep. 246.)
El otro caso es el de Edwards v. Grand, 121 Cal. 254 (53 Pac. 796). En él la corte reafirmó y aplicó la doctrina establecida en otros casos, así:
“Un documento es ‘radicado para su archivo cuando es deposi-tado en la oficina adecuada, en manos de la persona a cargo de la misma, con instrucciones de archivarlo. (Tregambo v. Comanche etc. Co., 57 Cal. 501). El ponerle un endoso expresando el hecho .y la fecha del depósito no es una parte esencial de la radicación. (Bishop v. Cook, 13 Barb. 325; Smith v. Biscailuz, '83 Cal. 344). El entregar un documento al funcionario adecuado en un sitio dis-tinto al de la oficina donde se requiere que sea radicado no es su-ficiente, aun cuando el funcionario lo endose como debidamente radicado. Schulte v. Minneapolis Bank, 34 Minn. 48. Véase, también, Estate of Sbarboro, 63 Cal. 5). La corte, por lo tanto sostuvo correctamente que la hipoteca fué otorgada e inscrita antes que la declaración de homestead fuera radicada para su archivo.”
En el volumen 25 de Corpus Juris existe abundantísima jurisprudencia sobre el particular. Creemos conveniente transcribir del texto la definición que da de filed que es la palabra usada en el original inglés del artículo 296 del Có-digo de Enjuiciamiento Civil que determina cómo se inter-pone una apelación. Entregando usado en la edición caste-llana, no corresponde exactamente a filed. Dice:
*893“La palabra ‘radicado’ tiene una significación bien definida, queriendo decir entregado al funcionario apropiado y por éste re-cibido para ser arcbivado; entregado y puesto de becho bajo la custodia del funcionario designado por la ley, para ser por él con-servado como un documento permanente de su oficina; también significa ensartado en hilo, cordón o alambre; y algunas veces sig-nifica hecho, como en el caso de una declaración jurada. La pala-bra lleva consigo la idea de una conservación permanente de la' eosa así entregada y recibida, para que constituya parte de la do-cumentación pública, e incluye la idea de que el documento ha de .quedar en su orden correspondiente en el archivo de la oficina.” 25 C. J. 1124-25.
Interpretando la frase “filed with, the clerk,” — el artículo •296 mencionado usa “filing with the secretary,” — en una nota que aparece en la página 1126 del indicado tomo 25 de ■Corpus Juris, se consigna:
“Para que quede ‘radicado’ en poder del secretario, un docu-mento debe ser entregádole en su oficina, donde la ley le exige guar-dar sus libros y archivos y recibir y archivar documentos. Matter ■of Norton, 25 Mise. 48, 49; 53 N.Y.S. 924.”
En la obra “California Jurisprudence” la esencia de las decisiones de la Corte Suprema de dicho estado, algunas de 'las cuales dejamos citadas, se condensa así:
“Las reglas con respecto a la radicación de documentos general-mente son aplicables para determinar cuándo ha sido radicado un •escrito de apelación. Un documento queda radicado cuando es 'en-tregado en el lugar en donde ha de ser radicado, al funcionario co-rrespondiente, y recibido por éste para ser archivado. Si la radica-ción puede establecerse con prueba oral, la prueba debe demostrar la entrega real del documento al secretario o a uno de los subsecre-tarios, una entrega con el fin de su radicación, y una entrega en el lugar en que ha de ser radicado el documento. El entregar un do-cumento' al funcionario correspondiente en un lugar distinto de da oficina donde se exige que sea radicado no es suficiente aun cuando el funcionario lo endose como radicado. El mero hecho de dejar o depositar el escrito de apelación en la oficina del secretario des-pués de las horas de oficina cuando no hay nadie- en ella no consti-tuye una radicación legal en ese día. El secretario está justificado *894en negarse a radicar un escrito de apelación basta que se le paguen sus derechos, y un escrito enviádole por expreso no se considera ra-dicado en la fecha de su recibo cuando el secretario inmediatamente informa al abogado del apelante que no será radicado hasta no ha-berse pagado los derechos de su radicación.” 2 Cal. Jur. 826, 327.
Interpretando, pues, la ley vigente en Puerto Rico a la •luz de la jurisprudencia establecida, es necesario concluir que tiene razón el apelado. No sólo no se entregó al secre-tario en su oficina el escrito interponiendo el recurso, sino que se esperó basta las diez de la no.cbe. Bajo las circuns-tancias de este caso, la entrega sólo surtió sus efectos cuando al día siguiente el Secretario radicó el escrito en su oficina o sea el 12 de julio y ya entonces había vencido el término que fija la ley para apelar.
Cita el apelante el caso de Sampol v. Sucesión de Emilio Colón, 30 D.P.R. 500. De los hechos que sirven de base a la decisión de la corte, no consta dónde se recibió el escrito interponiendo el recurso por la persona a quien en repre-sentación del secretario se entregó el pliego certificado que lo contenía. Debemos presumir que lo fué en la propia ofi-cina del secretario.
Debiendo desestimarse el recurso por el primero de los fundamentos de la moción, se hace innecesario resolver el segundo. Sin embargo, como envuelve una cuestión de prác-tica constante, diremos que tiene razón el apelado al soste-ner que la notificación a la parte contraria o a su abogado debe hacerse dentro del término fijado por el estatuto, — ar-tículo 296 del Código de Enjuiciamiento Civil y jurispru-dencia sentada en Davez v. Schuerman, 93 Pac. 297, 7 Cal. App. 1 —, pero diremos también que si se acepta el hecho que se ha intentado probar por el apelante por medio de un affidavit, a saber, que la notificación se depositó en el correo el once de julio, la ley quedó cumplida entendiéndose hecha la notificación en tal día aunque el apelado’ la recibiera tres días después.
*895• Los casos que cita el apelado, a saber: Díaz v. Pastor, 29 D.P.R. 95; Patxot v. Nadal, 19 D.P.R. 370; Oronoz v. Montalvo, 20 D.P.R. 333; Delgado y. Hutchison, 20 D.P.R. 486, y Alvarez v. Sucesores de Fantauzzi, 27 D.P.R. 530, no son aplicables como sn mismo texto lo indica. Aqní se trata de nna notificación “a la parte contraria o a sn abogado” qne se rige por el artículo 322 del Código de Enjuiciamiento Civil qne dice:
"Art. 322. — En los casos de remisión por correo, la notificación o documentos deberán depositarse en la administración de correos, dirigidos a la persona a quien hubiere de intimarse, o hacerse la entrega, a su oficina o residencia pagándose el franqueo. La noti-ficación o la entrega de documentos queda cumplida al tiempo de hacerse el depósito en el correo, pero si dentro de determinado nú-mero de días después de hecho aquél, la parte contraria tuviere que ejercer un derecho o ejecutar un acto, el término dentro del cual hubiere de ejercerse el uno o ejecutarse el otro, se entenderá am-pliado un día por cada veinte y cinco millas que mediaren entre el lugar del depósito y el de la dirección; pero esta ampliación no deberá exceder de un término máximo de treinta días.”
A virtnd de todo lo expuesto, por el primero de sus fun-damentos, debe declararse con lugar la moción del apelado y en su consecuencia desestimarse el recurso.